Title: From Louisa Catherine Johnson Adams to Mary Catherine Hellen Adams, 18 October 1823
From: Adams, Louisa Catherine Johnson
To: Adams, Mary Catherine Hellen


				
					My Dear Mary
					Washington 18 October 1823
				
				We have arrived safely after a most unpleasant journey which however I richly meritted for my wilfulness in travelling in such weather—I lost all my opportunities of procuring the Milinery that I wanted and you must get the Bonnet and Cap for your Aunt which she wants and have it sent on—If you should a pretty hat or Bonnet not too high you may get one for me at the same time—You will probably lose the opportunity of coming with Mrs. Thomson as she has been sent for express to Town on account of the illness of Mrs. d. Bresson which has been very serious. She is rapidly recovering however and will soon be about again—You had better come with Mr Webster who is coming in a few days after this reaches you unless you can find an earlier occasion or with Mr & Mrs. Brown when they come.—Mrs. Calhoun called this morning and before my trunk was unpacked I was invited to a party—Washington is not half so sickly as New Jersey or Pensylvania and the diseases have not been so fatal—Genl Jackson is elected to the Senate from Tenessee—The President and his Lady are at London and not expected for some time. Mrs. Calhoun and her Lord have been to Major Vanderventers wedding at Baltimore and from thence to the Manor to visit Mr Carroll—The old Lady has let her house to Mr Greuhm—and Col Henderson is just married—Tell Miss Mease that I am at a loss to express my thanks in courteous phrase for her handsome present which I shall wear with extreme pleasure in remembrance of the amiable donor for whom I have and shall ever have the sincerest friendship and affection—. To the Counts family I request you to remember me particularly to Madame and to Charlotte Mr A—— says that Madame has a right to be called Princess so when you deliver my Compliments be sure to call her so—I shall send the Engraving by the first favorable opportunity with a request that Mrs. Hopkinson will have it very handsomely framed and present it to him de la part of Mr. Adams—I have not seen your Aunts yet—little Tom has chills and fevers—Give my love to Elizabeth and Mrs. Hopkinson and tell the latter if she had not given me her own bed I should have staid that night but I could not bear the den of such a change—She knows I am a queer creature—Yours
				
					L. C. Adams.
				
				
					You can come with Abigail and Mr Harrod if you cant meet with an opportunity before they are to stay in Philadelphia for some days—
				
			